STOUT, Circuit Justice.
The question for the decision of the court is, whether the prize cargo, in this case, is entitled to the benefit of the act for reducing the duties on prize goods, the same having been imported before, but not proceeded against, or condemned, until after the passage of the same act. It is argued by the plaintiff in error, that the statute applies to all cases, where the duties had not become actually due, and had not been paid, before the time of its passage, or at least, to all cases, where the duties had not already accrued; that in prize cases, no title vests in the captors until condemnation, and. therefore, no right to duties can attach until such adjudication. By the general principles of law, duties accrue upon the voluntary importation of goods into the ports of a country, and the statutes of the United States, imposing duties, affirm these principles. Act 10th Aug. 1700 [1 Stat. 180], c. 39; U. S. v. Vowell, 5 Cranch [9 U. S.] 36S. The prize act of the 26th of June, 1812, e. 107, § 14, (which was not cited at the argument,) declares that prize goods, when imported into the United States, shall pay the like duties, as goods imported in the ordinary course of trade are or may at the time (meaning of importation) be liable to pay. Both eases then are to be governed by the same principles. It is true, that until condemnation it cannot be ascertained that the capture was lawful, or the goods rightfully imported. The prize may be a neutral, and decreed to be restored by the court, and in such case no duties would attach, unless the cargo were after-wards voluntarily unladen, and an election made by the neutral to consider the United States, as the port of discharge. See The Concord, 9 Cranch [13 U. S.] 3S7. Still, though the transaction takes its character from the final adjudication, yet when once that character is ascertained, it relates back to the original importation. If, therefore, condemnation passes upon the property, the duties, by relation, attach from the time of importation, and are payable accordingly.
Such, then, would have been the legal result, if the act of the 2d of August, 1813-(chapter 4S), had never been passed. Does that act extend to cases, where, by relation, the title to the full duties had already accrued? It is a general rule, that statutes are to be construed to operate in futuro, unless from the language a retrospective effect be clearly intended.' “Nova constitutio futuris formam imponere debet. et non preterites.” Bract, lib. 4, fol. 22S; 2 Inst. 292. And this-maxim applies as well to remedial, as to other statutes. There is nothing in the wording of this act, which points to a retrospective operation, and the whole intent may bo satisfied by restraining it to future cases. On the other hand, if a retrospective effect is to be given to this act, the provision must equally apply to all cases of capture made-since the war, whether the duties have been paid or not. The words must either read, “on all goods. &c. which have been captured from the enemy, and which have been made-good and lawful prize of war, &c. and have-been brought into the United States,” or, “on all goods &c. which shall be captured from the enemy, and shall be made good and lawful prize of war. <fce. and shall be brought into the United States,” &c. — Independent of the objection to the former construction, which I have already stated, it is decisive-against* it, that the manifest object of the legislature would be defeated, for the act would have spout its whole force on past eases, and could not operate in futuro.
On tlie whole, I am of opinion, that the *1333prize goods, in this case, are not entitled to the S314 per cent, deduction, and the judgment of the district court is affirmed.2

 (As to the time when, and the cases in which duties accrue, see Hale on the Customs, Harg. Law Tracts, 213, 214-224.)